--------------------------------------------------------------------------------


EXHIBIT 10.3




Summary of the Targets and Performance Measures Under the 2007 Management
Incentive Plan


The 2007 Management Incentive Plan (“MIP”) is an annual cash incentive program.
The 2007 MIP opportunities described below will be created under the 2007
Performance Compensation Plan, which will become effective as of the effective
date of Delta’s Joint Plan of Reorganization under Chapter 11 of the Bankruptcy
Code - Case No. 05-17923 (ASH). The MIP closely links pay and performance by
providing approximately 1,200 management employees with a compensation
opportunity based on Delta's achieving key business plan goals in 2007. It also
closely aligns the interests of Delta’s management and other employees since
these goals are the same ones that drive payouts under the Profit Sharing Plan
and Shared Rewards program.


The Profit Sharing Plan provides that, for each year in which the Company has an
annual pre-tax profit (as defined in the profit sharing plan), Delta will pay at
least 15% of that profit to eligible employees. If the annual pre-tax profit is
greater than $1.5 billion, Delta will pay 20% of the amount that exceeds $1.5
billion. The Shared Rewards program provides eligible employees monthly
incentives up to $100 for achieving operational goals relating to on-time
performance, completion rate, and - new upon emergence - baggage handling
performance.


The Personnel &Compensation Committee of Delta’s Board of Directors established,
and the Creditors' Committee approved, the performance measures and annual
incentive opportunities for the MIP. For officers at or above the Senior Vice
President level, incentive opportunities will be based 50% on the Company's
financial performance and 50% on its operational performance. The financial
goals are Delta's emergence from bankruptcy during 2007, and its pre-tax profit
level for the year (pre-tax profit is the same measure used in the Profit
Sharing Plan). The operational objectives are the number of times in 2007 Delta
meets the monthly targets in the Shared Rewards program as well as the on-time
performance of Delta Connection carriers.


The target awards are two times base salary for Delta's Chief Operating Officer
and Chief Financial Officer, and one time base salary for its Executive Vice
Presidents. Payouts under the 2007 MIP may range from zero to 50% higher than
the target awards depending on the performance results achieved. Even if Delta
meets some of its performance targets under the 2007 MIP, no payment will be
made to any participant under those measures unless there is a payment for 2007
under the Profit Sharing Plan.1 


______________________

1 For Vice Presidents and Directors, incentive opportunities will be based 1/3
on Delta's financial performance as discussed above, 1/3 on the operational
objectives as discussed above and 1/3 on individual performance goals. For
General Managers and Managers, incentive opportunities will be based entirely on
individual performance goals. Just like with payments under the Shared Rewards
program, payments for individual performance of participants below the Senior
Vice President level are not conditioned on the occurrence of payments under the
Profit Sharing Plan.